Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dampener (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 11, 12 are objected to because of the following informalities:  
Regarding claim 1, the language “downstream of first fixed flow orifice” (line 5-6) is objected to for a grammatical/typographical error; Examiner suggests amending to read –downstream of the first fixed flow orifice--.
Regarding claim 1, the language “a patient” (line 10) is objected to as the patient has already been set forth in line 2; Examiner suggests amending to read –the patient--.
Regarding claim 2, the language “a patient” (line 2) is objected to as the patient has already been set forth in claim 1, line 2; Examiner suggests amending to read –the patient--.
Regarding claim 11, the language “a patient” (line 5) is objected to as the patient has already been set forth in line 2; Examiner suggests amending to read –the patient--.
Regarding claim 12, the language “a patient” (line 2) is objected to as the patient has already been set forth in claim 11, line 2; Examiner suggests amending to read –the patient--.
Regarding claim 17, the language “a patient” (line 5) is objected to as the patient has already been set forth in line 2; Examiner suggests amending to read –the patient--.
Regarding claim 18, the language “a patient” (line 2) is objected to as the patient has already been set forth in claim 17, line 2; Examiner suggests amending to read –the patient--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the language “a flow delivery control that rapidly opens and rapidly closes the first fixed flow orifice” (line 7-8, emphasis added) lacks written description as the disclosure does not provide for a flow orifice which is open/closed by a flow delivery control.  Fig. 3-4 show a controller (40) which is connected to and opens/closes flow valves (28 & 30), but does not appear to open/close a fixed orifice (32 and 34).  Thus the disclosure lacks a written description of a flow delivery control that opens/closes a fixed flow orifice as claimed.
Regarding claim 5, the claim sets forth that when the orifice is upstream from the valve a minimized volumetric offset decreasing duration of a waning flow generated on closing; however, the disclosure lacks a written description of such a configuration/resulting flow characteristics.  The embodiments which included a waning flow generated upon closing of the valve are shown in: Fig. 5C-D, 7A-D, and 9A-D; however, none of these embodiments including waning flow include the orifice located upstream from the valve.  Thus the disclosure lacks a written description of the presence of a waning flow upon closing with an orifice configured upstream from the valve.  
Regarding claim 16, the claim sets forth that the desired flow profile of a quadrilateral (from claim 15) “is substantially rectangular shaped” (line 2); however, claim 11 sets forth the flow valve being located upstream from the flow orifice (lines 3-6) which provides a waning flow after closing (line 9-11) and the embodiments/figures which provide this valve/orifice configuration and a waning flow are: Fig. 9A-D, 5C-D, and Fig. 7A-D. The only disclosed rectangular shaped desired flow profile is found in Fig. 8A-D, of which Figs. 8B and D do not appear to show any waning flow.  Thus the disclosure lacks a written description of a substantially rectangular shaped flow profile (required by claim 16) which also provides a waning flow (required by claim 11, to which claim 16 is ultimately dependent on).
Claims 2-4 and 6-10 are rejected based on dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation of including “a dampener for ringing” (line 1) is unclear as it is not known what element of the disclosure is providing the dampener nor what or how ringing is addressed with this element.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 2, the language “the pulse of a pharmaceutical gas having a desired flow profile is provided to a patient to …” (line 1-2, emphasis added) appears to include the patient, a human organism, which is non-statutory subject matter.  In order for the pulse of gas to be provided to a patient, the patient must be present in the claimed invention.  Examiner suggests amending to read –the pulse of a pharmaceutical gas having a desired flow profile is adapted to be provided to a patient to …--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Montgomery et al. (7,523,752).
Regarding claim 1, Montgomery shows a system for providing a pulse of a pharmaceutical gas having a desired flow profile to deliver to a patient (see Fig. 1-4, abstract and col. 7 ln. 60-67 and col. 8 ln. 18-58), the system including a first fixed flow rate assembly including a first fixed flow valve (valves 28 or 30 of Fig. 3-4, these valves are fixed to the system 44, see col. 8 ln. 18-45 which discloses fixed flow through the respective paths shown) in communication with a first fixed flow orifice (fixed flow orifices 32 or 36 of Fig. 3-4, these orifices are fixed to the system and provide for fixed flow therethrough per col. 8 ln. 18-28), the first fixed flow valve being (1) a fixed flow valve that rapidly opens and rapidly closes (see Fig. 3-4, the valves 28 or 30 appear to be equivalent to the valves disclosed in the instant application and col. 8 ln. 18-58 discloses pulse delivery in which valves open and close to allow for a pulse of gas to flow in 280 milliseconds to be delivered during the first half of an inspiratory cycle time of 1.66 seconds which is considered rapidly opening and rapidly closing of the valve), (2) located upstream or downstream of the first fixed flow orifice (see Fig. 3-4 which shows the valves 28 or 30 located upstream of the orifices 32 or 36) and (3) at a volumetric offset from the first fixed flow orifice (see Fig. 3-4 showing a space between the valves 28/30 and orifices 32/36 which defines a volumetric offset therebetween, see also annotated Fig. 3 below showing the volumetric offset, see col. 7 ln. 24-32); and a flow delivery control that rapidly opens and rapidly closes the first fixed flow orifice located at least one of upstream or downstream of, and at the volumetric offset from, the first fixed flow valve to provide a pulse of a pharmaceutical gas having a desired flow pattern (see Fig. 3-4, flow delivery control 40, col. 7 ln. 50-59, see col. 8 ln. 18-58 which discloses the rapid opening/closing and pulsed delivery which inherently has a flow profile).

    PNG
    media_image1.png
    909
    814
    media_image1.png
    Greyscale

Regarding claim 3, the Montgomery system is such that when the first fixed flow orifice is upstream to the valve at least one of (1) an initial flow spike in volume of transient therapeutic gas substantially equal to the volume in the volumetric offset is delivered when the first fixed flow valve is opened rapidly and (2) a sharp cutoff is provided when the first fixed flow valve is closed rapidly.  See Fig. 3-4, note that the claim language as currently worded does not positively claim that the orifice is upstream of the valve but rather just sets forth flow characteristics if the orifice is located upstream of the valve.  As the Montgomery system has the same structural elements as claimed, if the orifice was positioned upstream of the valve, the Montgomery system would function to provide the same follow characteristics, i.e. initial spike after opening due to the volume located in the volumetric offset being delivered and a sharp cutoff when closed.  In order to positively claim that the orifice is located upstream of the valve examiner suggests amending to read –wherein the first fixed flow orifice is located upstream to the first fixed flow valve--, for example.
Regarding claim 4, the Montgomery system is such that when the first fixed flow orifice is downstream to the valve at least one of (1) a sharp turn on is provided when the valve is opened rapidly, and (2) a waning flow having a volume substantially equal to a volume in the volumetric offset is provided when the valve is closed rapidly (see Fig. 3-4, the Montgomery system has the same structural/functional elements as claimed including the orifice located downstream to the valve with the volumetric offset therebetween and as such, the system will function to provide a sharp turn on when the valve is opened rapidly and a waning flow having the volume of the volumetric offset when the valve is closed rapidly).  
Regarding claim 5, the Montgomery system is such that when the first fixed flow orifice is upstream from the valve, the volumetric offset is substantially minimized to decrease duration of a waning flow generated when the valve is closed rapidly.  See Fig. 3-4, note that the claim language as currently worded does not positively claim that the orifice is upstream of the valve but rather just sets forth flow characteristics if the orifice is located upstream of the valve.  As the Montgomery system has the same structural elements as claimed, if the orifice was positioned upstream of the valve, the Montgomery system would function to provide the same follow characteristics, i.e. minimized volumetric offset which decreases duration of waning flow when valve is rapidly closed.  In order to positively claim that the orifice is located upstream of the valve examiner suggests amending to read –wherein the first fixed flow orifice is located upstream to the first fixed flow valve--, for example.
Regarding claim 9, the Montgomery system’s desired flow profile for the pulse of pharmaceutical gas is one that minimizes the time that the first fixed flow valve is open (see col. 8 ln. 18-58 which discloses a desired flow profile in the form of a pulse during the first half of inhalation phase and in which the time the valve opened is minimized).
Regarding claim 10, the Montgomery system’s first fixed flow valve provides a pulse having a pulse width of less than 500 milliseconds (see col. 8 ln. 18-58, in particular lines 49-58 which discloses pulse width of 280 milliseconds).
Regarding claim 11, Montgomery shows a system (see Fig. 1-4) whose use includes a method of providing a pulse of a pharmaceutical gas with a desired flow profile to deliver to a patient (see abstract and col. 7 ln. 60-67 and col. 8 ln. 18-58), the method including rapidly opening a first fixed flow valve (valves 28 or 30 of Fig. 3-4, these valves are fixed to the system 44, see col. 8 ln. 18-45 which discloses fixed flow through the respective paths shown) that is located upstream from a first fixed flow orifice (fixed flow orifices 32 or 36 of Fig. 3-4, these orifices are fixed to the system and provide for fixed flow therethrough per col. 8 ln. 18-28) to commence delivery of a first dose of a pharmaceutical gas in a pulse having a desired flow profile to a patient that abruptly increases flow to a desired initial flow rate over negligible time (see col. 8 ln. 18-58 which discloses pulse delivery in which valves open and close to allow for a pulse of gas to flow in 280 milliseconds to be delivered during the first half of an inspiratory cycle time of 1.66 seconds which is considered rapidly opening and rapidly closing of the valve; the system shown in Fig. 3-4 include the same structural components such that there would be an abrupt increase in flow to the desired flow rate over negligible time); rapidly closing the first fixed flow valve to end flow, through the first fixed flow valve, of the pharmaceutical gas (see col. 8 ln. 18-58 which discloses delivery of a pulse in 280 milliseconds during first half of inspiratory cycle lasting 1.66 seconds, the valves of Fig. 3-4 appear to be equivalent to that of the instant application and provide similar pulse times and thus closes rapidly); and providing a waning flow of the pharmaceutical gas after rapidly closing the first fixed flow valve to complete delivery, to the patient, of the pulse of the pharmaceutical gas with the desired flow profile, wherein the waning flow is generated in response to arranging the first fixed flow valve at a volumetric offset from the first fixed flow orifice such that the waning flow is at least one of reduced by lessening the volumetric offset or increased by increasing the volumetric offset (see Fig. 3-4 showing a space between the valves 28/30 and orifices 32/36 which defines a volumetric offset therebetween, see also annotated Fig. 3 above showing the volumetric offset, see col. 7 ln. 24-32; the system of Fig. 3-4 includes the same structural components as claimed such that it also provides a waning flow after the valve is closed which is due to the arrangement of the valve upstream from the orifice at a volumetric offset, the volumetric offset amount being directly proportion to the amount of waning flow).
Regarding claim 14, the Montgomery method further includes maintaining open the valve to continue delivery, to the patient, of the pulse of the pharmaceutical gas with the desired flow profile at a desired continued flow rate for a period of time (see col. 8 ln. 18-58 which discloses the pulse delivery profile, col. 8 ln. 3-17 discloses that a volume per breathe Vd is provided at n number of breaths, thus the method continues to deliver to the patient pulses for a period of time, pulse period of 280 milliseconds for example, and over n number of breaths).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathe et al. (5,558,083).
Regarding claims 2 and 12, the Montgomery system/method is silent as to the pulse of pharmaceutical gas having desired flow profile explicitly being provided to a patient to treat at least one of chronic obstructive pulmonary disease (COPD), idiopathic pulmonary fibrosis (IPF), and pulmonary hypertension (PH); however, Montgomery discloses that the pharmaceutical gas includes nitric oxide (NO) (see abstract and col. 6 ln. 61 through col. 7 ln. 4 for example) and Bathe discloses that delivery of nitric oxide is known to provide treatment for pulmonary hypertension (see Bathe col. 1 ln. 5-20).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Montgomery system/method to be used to treat a patient suffering from pulmonary hypertension, as taught by Bathe, as it is well-known in the art that delivery of NO treats such a condition (see Bathe col. 1 ln. 5-20).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery.
Regarding claim 6, the Montgomery system is silent as to the volumetric offset having a volume of less than 1 mL; however, one of ordinary skill in the art at the time the invention was filed would have found the location of the orifice from the valve, i.e. the volume of the offset, to be an obvious matter of design choice and would have found it obvious to choose such volumes as claimed and would expect the modified Montgomery system to function equally as well with the claimed volumes.

Claim(s) 3, 5-6, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Electra Brown et al. (2007/0089796).
Note: the following rejections of claims 3 and 5-6 are alternative rejections for an interpretation that the flow orifice is positively located upstream of the valve in order to provide a more comprehensive examination.
Regarding claim 3, the Montgomery system is silent as to the first fixed flow orifice positively being located upstream from the valve; however, Electra Brown teaches a similar flow control structure including a flow orifice located upstream from a valve (see Electra Brown Fig. 1 and para. 0039 which discloses that the orifice could be located either upstream or downstream of the valve).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Montgomery system to move the flow orifice to be upstream from the valve, as taught by Electra Brown, as this would have been simple rearrangement of parts and would still provide a desired flow profile.  The now modified Montgomery system includes the same structural configuration as claimed, i.e. the flow orifice positioned upstream from the valve, and thus also provides at least one of (1) an initial flow spike in volume of transient therapeutic gas substantially equal to the volume in the volumetric offset is delivered when the first fixed flow valve is opened rapidly and (2) a sharp cutoff is provided when the first fixed flow valve is closed rapidly.
Regarding claim 5, the Montgomery system is silent as to the first fixed flow orifice positively being located upstream from the valve; however, Electra Brown teaches a similar flow control structure including a flow orifice located upstream from a valve (see Electra Brown Fig. 1 and para. 0039 which discloses that the orifice could be located either upstream or downstream of the valve).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Montgomery system to move the flow orifice to be upstream from the valve, as taught by Electra Brown, as this would have been simple rearrangement of parts and would still provide a desired flow profile.  The now modified Montgomery system includes the same structural configuration as claimed, i.e. the flow orifice positioned upstream from the valve, and thus also provides the same follow characteristics, i.e. minimized volumetric offset which decreases duration of waning flow when valve is rapidly closed.
Regarding claim 6, the modified Montgomery system is silent as to the volumetric offset having a volume of less than 1 mL; however, one of ordinary skill in the art at the time the invention was filed would have found the location of the orifice from the valve, i.e. the volume of the offset, to be an obvious matter of design choice and would have found it obvious to choose such valves as claimed and would expect the modified Montgomery system to function equally as well with the claimed volumes.
Regarding claim 17, Montgomery shows a system (see Fig. 1-4) whose use includes a method of providing a pulse of a pharmaceutical gas with a desired flow profile to deliver to a patient (see abstract and col. 7 ln. 60-67 and col. 8 ln. 18-58), the method including rapidly opening a first fixed flow valve (valves 28 or 30 of Fig. 3-4, these valves are fixed to the system 44, see col. 8 ln. 18-45 which discloses fixed flow through the respective paths shown) located at a volumetric offset (see Fig. 3-4 showing a space between the valves 28/30 and orifices 32/36 which defines a volumetric offset therebetween, see also annotated Fig. 3 above showing the volumetric offset, see col. 7 ln. 24-32) to a first fixed flow orifice (fixed flow orifices 32 or 36 of Fig. 3-4, these orifices are fixed to the system and provide for fixed flow therethrough per col. 8 ln. 18-28) to commence delivery of a first dose of a pharmaceutical gas in a pulse having a desired flow profile to a patient (see col. 8 ln. 18-58 which discloses pulse delivery in which valves open and close to allow for a pulse of gas to flow in 280 milliseconds to be delivered during the first half of an inspiratory cycle time of 1.66 seconds which is considered rapidly opening and rapidly closing of the valve); and rapidly closing the valve to end flow, through the first fixed flow valve, of the pharmaceutical gas to complete delivery, to the patient, of the pulse of the pharmaceutical gas with the desired flow profile (see col. 8 ln. 18-58 which discloses delivery of a pulse in 280 milliseconds during first half of inspiratory cycle lasting 1.66 seconds, the valves of Fig. 3-4 appear to be equivalent to that of the instant application and provide similar pulse times and thus closes rapidly).  The Montgomery method is silent as to the first fixed flow orifice being located upstream from the valve; however, Electra Brown teaches a similar flow control structure including a flow orifice located upstream from a valve (see Electra Brown Fig. 1 and para. 0039 which discloses that the orifice could be located either upstream or downstream of the valve).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Montgomery method to move the flow orifice to be upstream from the valve, as taught by Electra Brown, as this would have been simple rearrangement of parts and would still provide a desired flow profile.  The now modified Montgomery method includes the same structural configuration, i.e. the flow orifice located upstream from the valve, such that it would also provide a desired flow profile that abruptly increase flow to a desired initial flow rate including an initial flow spike over negligible time due to the volumetric offset and the initial flow spike is at least one of reduced by lessening or increased by increasing the volumetric offset (due to the flow orifice being upstream of, at a volumetric offset, the flow valve, as modified in view of Electra Brown).  
Regarding claim 19, the modified Montgomery method further includes maintaining open the valve to continue delivery, to the patient, of the pulse of the pharmaceutical gas with the desired flow profile at a desired continued flow rate for a period of time (see Montgomery: col. 8 ln. 18-58 which discloses the pulse delivery profile, col. 8 ln. 3-17 discloses that a volume per breathe Vd is provided at n number of breaths, thus the method continues to deliver to the patient pulses for a period of time, pulse period of 280 milliseconds for example, and over n number of breaths).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Gusky et al. (2011/0253147).
Regarding claim 8, the modified Montgomery system is silent as to including a dampener for ringing; however, Gusky teaches a similar gas delivery system which includes a dampener (see Gusky para. 0062).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Montgomery system to include a dampener, as taught by Gusky, in order to dampen fluid flow and control/reduce oscillation of the system (see Gusky para. 0062).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Czech (4,595,004).
Regarding claim 13, the Montgomery method is silent as to the desired flow profile being downwardly sloped triangular shaped; however, Czech teaches a similar gas delivery system/method in which the desired flow profile is triangular shaped (see Czech col. 2 ln. 18-24).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Montgomery method to deliver flow profiles of a triangular shape, as taught by Czech, as this type of flow profile shape is well-known and would have been obvious to choose for a particular patient’s needs.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Figley et al. (2004/0163647).
Regarding claim 15, the Montgomery method is silent as to the desired flow profile explicitly being quadrilateral shaped; however, Figley teaches a similar gas delivery system/method in which the desired flow profile is quadrilateral shaped (see Figley para. 0014 and 0133, rectangular pulse).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Montgomery method to deliver flow profiles of a quadrilateral shape (i.e. rectangular), as taught by Figley, as this type of flow profile shape is well-known and would have been obvious to choose for a particular patient’s needs (see Figley para. 0014).
Regarding claim 16, the modified Montgomery method includes a substantially rectangular shaped flow profile (see Figley para. 0014 and 0133), but is silent as to the volumetric offset explicitly having a volume of less than 1 mL; however, one of ordinary skill in the art at the time the invention was filed would have found the location of the orifice from the valve, i.e. the volume of the offset, to be an obvious matter of design choice and would have found it obvious to choose such volumes as claimed and would expect the modified Montgomery system to function equally as well with the claimed volumes.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery and Electra Brown as applied to claim 17 above, and further in view of Bathe.
Regarding claim 18, the modified Montgomery method is silent as to the pulse of pharmaceutical gas having desired flow profile explicitly being provided to a patient to treat at least one of chronic obstructive pulmonary disease (COPD), idiopathic pulmonary fibrosis (IPF), and pulmonary hypertension (PH); however, Montgomery discloses that the pharmaceutical gas includes nitric oxide (NO) (see abstract and col. 6 ln. 61 through col. 7 ln. 4 for example) and Bathe discloses that delivery of nitric oxide is known to provide treatment for pulmonary hypertension (see Bathe col. 1 ln. 5-20).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Montgomery method to be used to treat a patient suffering from pulmonary hypertension, as taught by Bathe, as it is well-known in the art that delivery of NO treats such a condition (see Bathe col. 1 ln. 5-20).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery and Electra Brown as applied to claim 17 above, and further in view of Figley.
Regarding claim 20, the modified Montgomery method is silent as to the desired flow profile explicitly being quadrilateral shaped; however, Figley teaches a similar gas delivery system/method in which the desired flow profile is quadrilateral shaped (see Figley para. 0014 and 0133, rectangular pulse).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Montgomery method to deliver flow profiles of a quadrilateral shape (i.e. rectangular), as taught by Figley, as this type of flow profile shape is well-known and would have been obvious to choose for a particular patient’s needs (see Figley para. 0014).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, and 9-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-19 of U.S. Patent No. 10,758,703. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include each structural and functional and method steps as claimed, but they include additional limitations, such as the volumetric offset being less than 0.1 mL, such that the patent claims are narrower versions of the instant claims.  As such, any infringement on the patented claims would result in infringement on the instant claims.
Instant claims 1 corresponds to patent claim 1.  Instant claim 4 corresponds to patent claim 2.  Instant claims 5-7 correspond to patent claim 3.  Instant 9-20 correspond to patent claims 6-19, respectively.  

Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,758,703 in view of Bathe. 
Regarding instant claim 2, the patent claim 1 is silent as to the pulse of pharmaceutical gas having desired flow profile explicitly being provided to a patient to treat at least one of chronic obstructive pulmonary disease (COPD), idiopathic pulmonary fibrosis (IPF), and pulmonary hypertension (PH); however, Bathe discloses that delivery of nitric oxide is known to provide treatment for pulmonary hypertension (see Bathe col. 1 ln. 5-20).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim 1 system to be used to treat a patient suffering from pulmonary hypertension, as taught by Bathe, as it is well-known in the art that delivery of NO treats such a condition (see Bathe col. 1 ln. 5-20).

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,758,703 in view of Electra Brown. 
Regarding instant claim 3, the patent claim 1 is silent as to the first fixed flow orifice positively being located upstream from the valve; however, Electra Brown teaches a similar flow control structure including a flow orifice located upstream from a valve (see Electra Brown Fig. 1 and para. 0039 which discloses that the orifice could be located either upstream or downstream of the valve).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim 1 system to move the flow orifice to be upstream from the valve, as taught by Electra Brown, as this would have been simple rearrangement of parts and would still provide a desired flow profile.  The now modified patent claim 1 system includes the same structural configuration as claimed, i.e. the flow orifice positioned upstream from the valve, and thus also provides at least one of (1) an initial flow spike in volume of transient therapeutic gas substantially equal to the volume in the volumetric offset is delivered when the first fixed flow valve is opened rapidly and (2) a sharp cutoff is provided when the first fixed flow valve is closed rapidly.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,758,703 in view of Gusky. 
Regarding instant claim 8, the patent claim 1 is silent as to including a dampener for ringing; however, Gusky teaches a similar gas delivery system which includes a dampener (see Gusky para. 0062).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Montgomery system to include a dampener, as taught by Gusky, in order to dampen fluid flow and control/reduce oscillation of the system (see Gusky para. 0062).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785